Case 2:18-cv-07241-CAS-PLA Document 114 Filed 05/28/21 Page 1 of 18 Page ID #:3606



     1 JENNER & BLOCK LLP
         Andrew J. Thomas (Cal. Bar No. 159533)
     2   ajthomas@jenner.com
         Alexander M. Smith (Cal. Bar No. 295187)
     3   asmith@jenner.com
         Andrew G. Sullivan (Cal. Bar No. 301122)
     4   agsullivan@jenner.com
         Anna K. Lyons (Cal Bar No. 324090)
     5   alyons@jenner.com
         633 West 5th Street, Suite 3600
     6   Los Angeles, CA 90071
         Telephone: (213) 239-5100
     7   Facsimile: (213) 239-5199
     8 Attorneys for All Defendants

     9
                        IN THE UNITED STATES DISTRICT COURT
    10
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
    11

    12
       KEVIN RISTO, on behalf of himself         Case No. 2:18-cv-07241-CAS-PLA
    13 and all others similarly situated,
                                                  Class Action
    14
                        Plaintiff,                DEFENDANTS’ RESPONSE TO
    15                                            PLAINTIFF’S EVIDENTIARY
         vs.                                      OBJECTIONS AND PLAINTIFF’S
    16                                            MOTION TO STRIKE THE
    17
       SCREEN ACTORS GUILD-                       DECLARATION OF JULIE
       AMERICAN FEDERATION OF                     SANDELL
    18 TELEVISION AND RADIO

    19
       ARTISTS, a Delaware corporation, et
       al.,                                       Hearing Date:      June 14, 2021
    20                                            Hearing Time:      10:00 a.m.
                        Defendants.               Courtroom:         8D (Telephonic)
    21

    22
                                                  [Defendants’ Reply Memorandum of
    23
                                                  Points and Authorities, Evidentiary
    24                                            Objections, Response to Plaintiff’s
                                                  Separate Statement of Undisputed
    25
                                                  Material Facts, and Declaration of Anna
    26                                            K. Lyons with Exhibits 1-20, filed
                                                  concurrently.]
    27

    28



           DEFENDANTS’ RESPONSE TO PLAINTIFF’S EVIDENTIARY OBJECTIONS AND MOTION TO STRIKE
Case 2:18-cv-07241-CAS-PLA Document 114 Filed 05/28/21 Page 2 of 18 Page ID #:3607



     1            Defendants Screen Actors Guild-American Federation of Television and
     2   Radio Artists (“SAG-AFTRA”), American Federation of Musicians of the United
     3   States and Canada (“AFM”), Raymond M. Hair, Jr., Tino Gagliardi, Duncan
     4   Crabtree-Ireland, Stefanie Taub, Jon Joyce, and Bruce Bouton (collectively, the
     5   “Defendants”) hereby respond to Plaintiff Kevin Risto’s evidentiary objections and
     6   motion to strike in connection with the Declarations of Julie Sandell, Duncan
     7   Crabtree-Ireland, Ray Hair, Andrew Sullivan, and Stephanie Taub submitted in
     8   support of Defendants’ Motion for Summary Judgment. See Dkt. 111-2.
     9   I.       The Sandell Declaration Is Properly Considered In Deciding
    10            Defendants’ Motion For Summary Judgment.
    11            A.    The Sandell Declaration Is Relevant In That It Rebuts Plaintiff’s
    12                  Assertion That The Union Data Has Little or No Value.
    13            Throughout the course of this litigation—and most recently in opposing
    14   Defendants’ motion for summary judgment—Plaintiff has repeated the baseless
    15   assertion that the session report data provided by the Unions in exchange for the
    16   Service Fee has little or no value. See, e.g., Dkt. 26 (“Amended Complaint”) at ¶ 58
    17   (alleging the Unions “have nothing of value to exchange for the Service Fee”); Dkt.
    18   111 (“MSJ Opp.”) at 1 (asserting that the Union data is “information of, at best,
    19   specious significance to the Fund’s operations.”). According to Plaintiff, the Union
    20   data is replaceable because the same information can be derived from public sources.
    21   See MSJ Opp. at 7 (asserting that the data in session reports is “available via many
    22   public sources, including AllMusic, Discogs, liner notes, and self-claiming by
    23   beneficiaries”).
    24            The Declaration of Julie Sandell filed in support of the Defendants’ Motion
    25   for Summary Judgment rebuts these inaccurate assertions from Plaintiff. See Dkt.
    26   108 (“Sandell Declaration”). Based on her percipient knowledge gained during
    27   more than a decade at the Fund, Ms. Sandell explains in her declaration that session
    28   report data is “the most reliably accurate source of information available to the Fund

                                                     1
              DEFENDANTS’ RESPONSE TO PLAINTIFF’S EVIDENTIARY OBJECTIONS AND MOTION TO STRIKE
Case 2:18-cv-07241-CAS-PLA Document 114 Filed 05/28/21 Page 3 of 18 Page ID #:3608


     1   in identifying the non-featured performers who appeared on a given song title.” Id.
     2   at ¶5.1
     3             In her declaration, Ms. Sandell also rebuts Plaintiff’s contention that session
     4   report data has no value by explaining a project she recently managed at the Fund.
     5   Id. at ¶ 2. Ms. Sandell selected 50 song titles for which accurate performer
     6   information had already been located via session reports from the Unions, and she
     7   asked Fund researchers to try to locate that same performer information using public
     8   sources only (e.g., discographies, liners notes, Internet sources). Id. at ¶4. The result
     9   was that Fund researchers could only locate accurate performer information from
    10   public sources for 20 of the 50 song titles examined. Id. at ¶ 9. In other words, the
    11   public sources touted by Plaintiff as a replacement for session report data were
    12   inaccurate with respect to 60% of the song titles examined by the Fund. Id.
    13             Rather than engage with the results of this illustrative exercise, Plaintiff has
    14   instead moved the Court to strike Ms. Sandell’s declaration in its entirety. See Dkt.
    15   111-2 at 1. According to Plaintiff, the project managed by Ms. Sandell “attempts to
    16   draw conclusions from a statistically insignificant sample” that was selected
    17   “without proper controls.” Id. Plaintiff also argues that Ms. Sandell lacks the
    18   “scientific, technical, or other specialized knowledge” to report the results of the
    19   project she managed. Id. at 3.
    20             In making these arguments, Plaintiff ignores the fact that Ms. Sandell’s
    21   declaration simply reports the results of the Fund’s review of the 50 selected titles.
    22   Ms. Sandell’s declaration does not attempt to use the 50 titles as a sample from which
    23
        Ms. Sandell’s knowledge is backed up by that of numerous witnesses who have
         1
    24 provided testimony and evidence regarding the essential value of the session report
    25 data provided by the Unions. See Dkt. 109 (“Sullivan Decl.”), Ex. 15 (Taub,
       October 20, 2020, Tr., 149:10-151:15, 154:2-25); Decl., Ex. 13 (Risto Tr., 128:13-
    26 128:17); Ex. 21 (Amended Responses of Defendant Stefanie Taub to Plaintiff’s

    27 First Set of Interrogatories, Resp. to Interrogatory No. 10); Ex. 14 (Sandell Tr.,
       39:5-39:22).
    28


                                                      2
             DEFENDANTS’ RESPONSE TO PLAINTIFF’S EVIDENTIARY OBJECTIONS AND MOTION TO STRIKE
Case 2:18-cv-07241-CAS-PLA Document 114 Filed 05/28/21 Page 4 of 18 Page ID #:3609


     1   to extrapolate broader conclusions about how the lack of Union data would impact
     2   a larger set of song titles.2 Nor does Ms. Sandell attempt to engage in any analysis
     3   at all that would require specialized expertise under Fed. R. Evid. 702.3
     4   Furthermore, in attacking Ms. Sandell’s declaration, Plaintiff fails to provide any
     5   competent expert testimony regarding statistics, sampling, or survey size.
     6           Ms. Sandell’s explanation of the Fund’s 50 titles exercise—standing alone,
     7   without any further extrapolative analysis—is admissible to rebut Plaintiff’s
     8   repeated assertions that the session report data has no value and can be just as easily
     9   obtained from public sources. Fed. R. Evid. 602. Defendants have provided no
    10   cognizable basis for the Court to strike Ms. Sandell’s statements of personal
    11   knowledge regarding the 50-title project she managed at the Fund. At most,
    12   Plaintiff’s arguments go to the weight that should be given this evidence, not to its
    13   admissibility.
    14

    15

    16

    17

    18
         2
           Ms. Sandell only briefly alludes to how these findings could potentially impact a
         larger data set, but draws no conclusions in this regard. See Sandell Declaration at
    19   ¶ 15 (“The rate of inaccuracy demonstrated in the above-described exercise—were
    20   it to take place in the actual course of the Fund’s administration—would result in the
         widespread misallocation of royalties to non-featured performers.”). Ms. Sandell
    21   also comments on her state of mind following the results of this exercise. See
    22   Sandell Declaration at ¶ 15 (“The results of this project affirmed my understanding
         of the essential role that Union data plays in allowing the Fund to accurately allocate
    23   royalties.”). Neither of these statements constitute an improper lay opinion
    24   excludable under Fed. R. Evid. 701.
    25  It is true that Defendants’ expert, David Nolte, has used the results of the Fund’s
         3

       50-title analysis to draw broader conclusion about the impact of Union data on the
    26
       Fund’s operations. Lyons Decl. at ¶ 22. However, Mr. Nolte has not submitted a
    27 declaration in support of Defendants’ motion for summary judgment, and the

    28
       conclusions explained in Mr. Nolte’s expert report are not otherwise placed at issue
       on summary judgment.

                                                   3
             DEFENDANTS’ RESPONSE TO PLAINTIFF’S EVIDENTIARY OBJECTIONS AND MOTION TO STRIKE
Case 2:18-cv-07241-CAS-PLA Document 114 Filed 05/28/21 Page 5 of 18 Page ID #:3610


     1         B.     Plaintiff Has Suffered No Prejudice From Defendants’ Production
     2                Of Documents And Testimony.
     3         Plaintiff has taken the extreme position that the Court should strike Ms.
     4   Sandell’s declaration in its entirety – even those portions of the declaration that do
     5   not relate to the 50-title project that Ms. Sandell managed, and that instead describe
     6   Ms. Sandell’s percipient knowledge gained in her decade working at the Fund
     7   regarding the Fund’s operations and the value of the Union data. See Dkt. 108 at
     8   ¶¶ 1, 3-6. Plaintiff bases this position on a series of readily refutable arguments
     9   regarding purported prejudice suffered by Plaintiff in connection with discovery
    10   from Ms. Sandell.
    11         First, Plaintiff asserts that Ms. Sandell’s declaration should be struck in its
    12   entirety because “Defendants did not disclose Ms. Sandell in their Rule 26(a)
    13   disclosures.” See Dkt. 111-2 at 1. In fact, Defendants did disclose Julie Sandell in
    14   their Rule 26(a) Initial Disclosures served on Plaintiff more than two years ago. See
    15   Dkt. 117, Declaration of Anna Lyons (“Lyons Decl.”) at ¶ 24, Ex. 20. On February
    16   8, 2019, Defendants served their Initial Disclosures listing Ms. Sandell as a witness
    17   likely to have discoverable information regarding “[t]he Fund’s research and
    18   resources used to identify and locate non-featured performers.” Lyons Decl., Ex.
    19   20. Plaintiff’s counsel deposed Ms. Sandell regarding these topics and others on
    20   December 9, 2020. Lyons Decl. at ¶ 24.
    21         Plaintiff also takes issue with the fact that Ms. Sandell’s declaration attaches
    22   a document summarizing the results of the Fund’s 50-title exercise, which was
    23   produced by Defendants in conjunction with their disclosure of expert David Nolte
    24   on March 8, 2020, one week after the close of fact discovery. See Dkt. 111-2 at 1.
    25   Plaintiff claims prejudice because he was not able to question Ms. Sandell or other
    26   witnesses about the Fund’s exercise when fact depositions were taken in the
    27   preceding months. Id.
    28


                                                   4
          DEFENDANTS’ RESPONSE TO PLAINTIFF’S EVIDENTIARY OBJECTIONS AND MOTION TO STRIKE
Case 2:18-cv-07241-CAS-PLA Document 114 Filed 05/28/21 Page 6 of 18 Page ID #:3611


     1           Defendants did not produce the results of the Fund’s exercise earlier during
     2   the fact discovery period because these results did not exist at the time. The Fund
     3   undertook this exercise in late-January 2021 and its results were not finalized until
     4   shortly before Defendants’ produced a spreadsheet summarizing those results on
     5   March 8, 2021. Lyons Decl. at ¶21.4 Defendants produced this spreadsheet
     6   concurrently with the disclosure of Defendants’ expert David Nolte, who was
     7   involved in early discussions regarding the Fund’s implementation of the exercise
     8   and whose report analyzes the results of the 50-title exercise. Id. Defendants have
     9   now had the results of this exercise at their disposal for more than two months, and
    10   they extensively questioned Mr. Nolte about it at his deposition on April 27, 2021.
    11   Lyons Decl. at ¶ 22, 23. Plaintiff has been provided not only with the final version
    12   of the spreadsheet summarizing the results of this exercise, but also all preliminary
    13   drafts of the spreadsheet that were prepared by the Fund in February and early-
    14   March of 2021. Lyons Decl. at ¶21. Where—as here—a document is produced in
    15   connection with expert discovery five months prior to trial, and the opposing party
    16   has an opportunity to extensively question the party’s expert regarding the
    17   document at deposition, there can be no claim of prejudice or surprise that would
    18   warrant striking the document from the evidentiary record. See, e.g., Goold v.
    19   Hilton Worldwide, 2014 WL 4629083, at *2-4 (E.D. Cal. Sept. 15, 2014) (admitting
    20   relevant documents produced after the close of discovery); Duarte Nursery, Inc. v.
    21   U.S. Army Corps of Eng’rs, 2017 WL 3453206, at *8-9 (E.D. Cal. Aug. 11, 2017)
    22   (same).
    23           Aside from an extensive line of questioning at Mr. Nolte’s deposition,
    24   Plaintiff has not made any attempts to obtain additional information regarding the
    25   Fund’s 50-title exercise since the results of the exercise were produced on March 8,
    26

    27  The spreadsheet produced to Plaintiff on March 8, 2021 has since been filed with
         4

       the Court in PDF form as an attachment to Ms. Sandell’s declaration in support of
    28 Defendants’ Motion for Summary Judgment. See Dkt. 108-1.


                                                   5
             DEFENDANTS’ RESPONSE TO PLAINTIFF’S EVIDENTIARY OBJECTIONS AND MOTION TO STRIKE
Case 2:18-cv-07241-CAS-PLA Document 114 Filed 05/28/21 Page 7 of 18 Page ID #:3612


     1   2021. Lyons Decl. at ¶ 23. Plaintiff has not, for example, sought any late-stage
     2   discovery—such as an additional limited deposition of Ms. Sandell—in the more
     3   than two months since Defendants produced the results of the Fund’s exercise in
     4   conjunction with Mr. Nolte’s expert report. Id. Instead, Plaintiff waited until
     5   summary judgment to make the argument that the results of the Fund’s project
     6   should be entirely disregarded because Plaintiff was not able to ask Ms. Sandell
     7   about the purported sampling errors in the Fund’s project during her December
     8   2020 deposition, nearly two months before Ms. Sandell undertook this exercise.
     9         As explained above, however, the sampling errors that Plaintiff claims he
    10   should have had an opportunity to investigate at depositions only bear on the
    11   question of whether the results of the Fund’s exercise can be reliably extrapolated
    12   to draw conclusions about a broader set of data. Ms. Sandell’s declaration that
    13   Plaintiff seeks to strike does not attempt to draw any such conclusions. See Section
    14   I.A, supra.    Again, Plaintiff has presented no basis to justify the extreme
    15   consequence of striking Ms. Sandell’s declaration in its entirety.
    16         II.     Plaintiff’s Remaining Evidentiary Objections Are Without Merit.
    17         As set forth in the chart below, each of Plaintiff’s remaining evidentiary
    18   objections fail to state any viable bases for exclusion.
    19

    20    ITEMS OBJECTED TO              BASIS FOR             RESPONSE TO OBJECTION
                                         OBJECTION
    21

    22
          1. Declaration of         Irrelevant. Fed. R.      Mr. Crabtree-Ireland’s
          Duncan Crabtree-          Evid. 401, 402           statement is based on his
    23    Ireland, ¶ 3              Speculation/lack of      personal knowledge of Mr.
    24    “In 2012 and early        personal knowledge.      Dreith’s stated support of the
          2013, prior to the        Fed. R. Evid. 602 and    Service Fee prior to its
    25                              701.                     implementation. Fed. R. Evid.
          Trustees’ approval of
    26    the Data Agreement,                                602. Mr. Dreith’s statements
          the Fund’s Executive                               of support are likewise
    27                                                       documented in email
          Director, Dennis
    28    Dreith, supported the                              communications from Mr.


                                                   6
          DEFENDANTS’ RESPONSE TO PLAINTIFF’S EVIDENTIARY OBJECTIONS AND MOTION TO STRIKE
Case 2:18-cv-07241-CAS-PLA Document 114 Filed 05/28/21 Page 8 of 18 Page ID #:3613


     1
          ITEMS OBJECTED TO           BASIS FOR            RESPONSE TO OBJECTION
     2                                OBJECTION

     3    concept of                                      Dreith to Mr. Crabtree-Ireland.
     4    compensating the                                See Dkt. 109 (“Sullivan
          Unions for the data                             Decl.”), Ex. 4 (Dreith Tr.,
     5    and services they                               248:6-20 and Ex. 120 (Mr.
     6    provided to the Fund.”                          Dreith describing the Service
                                                          Fee as “a completely justifiable
     7                                                    expense,” and proposing to
     8                                                    inform Fund participants that
                                                          “[w]hile in the early days of
     9                                                    the Fund’s operation it was
    10                                                    impossible to compensate the
                                                          unions for their valuable
    11                                                    service, the Fund has now
    12                                                    grown to the point where such
                                                          compensation is not only
    13                                                    possible, but highly
    14                                                    warranted.”).
    15

    16    2. Declaration of       Irrelevant. Fed. R.     Mr. Crabtree-Ireland’s
    17    Duncan Crabtree-        Evid. 401, 402.         statement is based on his
          Ireland, ¶ 5            Speculation/lack of     personal knowledge of his own
    18                            personal knowledge.     state of mind during the
          “the Trustees did not
    19    believe there was any Fed. R. Evid. 602 and     Service Fee implementation
          meaningful conflict of 701. Improper lay        process and his
    20                            opinion as to whether   contemporaneous perceptions
          interest in part
    21    because the interests   there was a conflict    of the state of mind of fellow
          of the Fund and the     of interest. Fed. R.    Trustees. Fed. R. Evid. 602.
    22
          Unions were aligned – Evid. 701.                Mr. Crabtree-Ireland’s
    23    i.e. that it was in the In addition, this       statement regarding the
    24
          best interests of the   testimony is            Trustees’ state of mind as to
          Fund and the Unions     inconsistent with Mr.   the existence of a conflict of
    25    for the Fund to secure Crabtree- Ireland’s      interests is not an improper lay
    26
          ongoing access to the testimony that he         opinion excludable under Fed.
          session reports and     recused himself from    R. Evid. 701. See, e.g.,
    27    other Union             voting on the           Rodriguez v. Rupf, 2008 WL
    28
          information the Fund Services Agreement         11454790, at *17 (N.D. Cal.


                                                7
          DEFENDANTS’ RESPONSE TO PLAINTIFF’S EVIDENTIARY OBJECTIONS AND MOTION TO STRIKE
Case 2:18-cv-07241-CAS-PLA Document 114 Filed 05/28/21 Page 9 of 18 Page ID #:3614


     1
          ITEMS OBJECTED TO             BASIS FOR           RESPONSE TO OBJECTION
     2                                  OBJECTION

     3    used to identify and      because he would be    Jan. 22, 2008) (rejecting
     4    locate non-featured       signing it on behalf   Defendant’s contention that
          performers by paying      of SAG-AFTRA.          Plaintiff’s declaration
     5    a reasonable fee to the                          regarding her assessment that
     6    Unions.”                                         she suffered workplace
                                                           discrimination constituted
     7                                                     improper lay opinion because
     8                                                     “her statements signify
                                                           her state of mind and what she
     9                                                     perceived the situation to be,
    10                                                     not a legal conclusion”).
    11
                                                           Moreover, Mr. Crabtree-
    12                                                     Ireland’s testimony is not
    13                                                     internally inconsistent. Mr.
                                                           Crabtree-Ireland explained at
    14                                                     his deposition that his recusal
    15                                                     was not based on his belief that
                                                           a conflict of interest existed.
    16                                                     Lyons Decl., Ex. 3 (D.
    17                                                     Crabtree-Ireland, February 16,
                                                           2021, Dep. Tr., 164:6-166:19).
    18

    19    3. Declaration of Ray     Irrelevant. Fed. R.    Mr. Hair’s testimony is
          Hair, ¶ 4                 Evid. 401, 402         relevant. As explained in
    20                                                     Defendants’ prior briefing, the
          “The AFM advocated
    21    on behalf of musicians                           services provided by the
          for the passage of the                           Unions enumerated in the Data
    22                                                     Agreement include legislative
          Music Modernization
    23    Act.”                                            advocacy that benefits non-
                                                           featured performers, whether
    24                                                     or not they are Union
    25                                                     members. See Dkt. 103
                                                           (“MSJ”) at 7, fn. 4. The
    26                                                     AFM’s advocacy efforts in
    27                                                     connection with the Music
                                                           Modernization Act is an
    28                                                     example of a Union activity

                                                   8
          DEFENDANTS’ RESPONSE TO PLAINTIFF’S EVIDENTIARY OBJECTIONS AND MOTION TO STRIKE
Case 2:18-cv-07241-CAS-PLA Document 114 Filed 05/28/21 Page 10 of 18 Page ID
                                 #:3615

   1
       ITEMS OBJECTED TO            BASIS FOR            RESPONSE TO OBJECTION
   2                                OBJECTION

   3                                                    covered by the Data
   4                                                    Agreement that benefits non-
                                                        featured performers generally,
   5                                                    without regard to Union
   6                                                    membership. Id. This is one
                                                        example (among others) of
   7                                                    services provided by the
   8                                                    Unions under the Data
                                                        Agreement that benefit non-
   9                                                    featured performers who are
  10                                                    not Union members; this rebuts
                                                        Plaintiff’s allegation that
  11                                                    “[n]one of the activities set
  12                                                    forth in the [Data Agreement]
                                                        are for the benefit of non-
  13                                                    Union, non-featured
  14                                                    performers. Dkt. 26 (“FAC”)
                                                        at ¶ 18.
  15

  16   4. Declaration of Ray    Irrelevant. Fed. R.     Mr. Hair’s statement is based
       Hair, ¶ 5                Evid. 401, 402          on his personal knowledge of
  17                            Speculation/lack of     Mr. Dreith’s stated support of
       “In 2012 and early
  18   2013, prior to the       personal knowledge.     the Service Fee prior to its
       Trustee’s approval of    Fed. R. Evid. 602 and   implementation. Fed. R. Evid.
  19                            701.                    602. Mr. Dreith’s statements
       the Data Agreement,
  20   the Fund’s Executive                             of support are likewise
       Director, Dennis                                 documented in email
  21                                                    communications from Mr.
       Dreith, supported the
  22   concept of                                       Dreith to Mr. Hair. See Dkt.
       compensating the                                 109 (“Sullivan Decl.”), Ex. 4
  23                                                    (Dreith Tr, 248:6-20 and Ex.
       Unions for the data
  24   and services they                                120 (Mr. Dreith describing the
       provided to the Fund.”                           Service Fee as “a completely
  25                                                    justifiable expense,” and
  26                                                    proposing to inform Fund
                                                        participants that “[w]hile in the
  27                                                    early days of the Fund’s
  28                                                    operation it was impossible to


                                              9
        DEFENDANTS’ RESPONSE TO PLAINTIFF’S EVIDENTIARY OBJECTIONS AND MOTION TO STRIKE
Case 2:18-cv-07241-CAS-PLA Document 114 Filed 05/28/21 Page 11 of 18 Page ID
                                 #:3616

   1
       ITEMS OBJECTED TO            BASIS FOR            RESPONSE TO OBJECTION
   2                                OBJECTION

   3                                                   compensate the unions for their
   4                                                   valuable service, the Fund has
                                                       now grown to the point where
   5                                                   such compensation is not only
   6                                                   possible, but highly
                                                       warranted.”).
   7

   8   5. Declaration of Ray   Irrelevant. Fed. R.     Mr. Hair’s statement is based
       Hair, ¶ 7               Evid. 401, 402.         on his personal knowledge of
   9                           Speculation/lack of     his own state of mind during
       “the Trustees did not
  10   believe there was any personal knowledge.       the Service Fee approval

  11
       meaningful conflict of Fed. R. Evid. 602 and    process and his
       interest in part        701. Improper lay       contemporaneous perceptions
  12   because the interests   opinion as to whether   of the state of mind of fellow
       of the Fund and the     there was a conflict    Trustees. Fed. R. Evid. 602.
  13
       Unions were aligned – of interest. Fed. R.      Mr. Hair’s statement regarding
  14   i.e. that it was in the Evid. 701.              the Trustees’ state of mind as
  15
       best interests of the   In addition, this       to the existence of a conflict of
       Fund and the Unions     testimony is            interests is not a legal or expert
  16   for the Fund to secure inconsistent with Mr.    opinion excluded under Fed. R.
  17   ongoing access to the Crabtree- Ireland’s       Evid. 701. See, e.g., Rodriguez
       session reports and     testimony that he       v. Rupf, 2008 WL 11454790, at
  18   other Union             recused himself from    *17 (N.D. Cal. Jan. 22, 2008)
  19   information the Fund voting on the              (rejecting Defendant’s
       used to identify and    Services Agreement      contention that Plaintiff’s
  20   locate non-featured     because he would be     declaration regarding her
  21   performers by paying signing it on behalf       assessment that she suffered
       a reasonable fee to the of SAG-AFTRA.           workplace discrimination
  22   Unions.”                                        constituted improper lay
  23                                                   opinion because “her
                                                       statements signify her state of
  24                                                   mind and what she perceived
  25                                                   the situation to be, not a legal
                                                       conclusion”).
  26
                                                       There is no inconsistency with
  27                                                   Mr. Crabtree-Ireland’s
  28
                                                       testimony. Mr. Crabtree-


                                              10
        DEFENDANTS’ RESPONSE TO PLAINTIFF’S EVIDENTIARY OBJECTIONS AND MOTION TO STRIKE
Case 2:18-cv-07241-CAS-PLA Document 114 Filed 05/28/21 Page 12 of 18 Page ID
                                 #:3617

   1
       ITEMS OBJECTED TO             BASIS FOR              RESPONSE TO OBJECTION
   2                                 OBJECTION

   3                                                       Ireland explained at his
   4                                                       deposition that his recusal was
                                                           not based on his belief as to the
   5                                                       existence of a conflict of
   6                                                       interest. Lyons Decl., Ex. 3
                                                           (Crabtree-Ireland, February 16,
   7                                                       2021, Tr. at 190:2-191:3).
   8
       6. Declaration of Julie   Irrelevant. Fed. R.   See Section I.A, supra.
   9   Sandell, ¶ 2              Evid. 401, 402.
  10   “The results of this      Speculation/lack of
       project affirmed my       personal knowledge.
  11                             Fed. R. Evid. 602 and
       understanding of the
  12   essential role that       701. Improper lay
       Union data plays in       opinion as to the
  13                             results of this
       allowing the Fund to
  14   accurately allocate       statistically
       royalties.”               insignificant study.
  15                             Fed. R. Evid. 701.
  16                             Ms. Sandell is not
  17                             qualified to make this
                                 statement nor is this
  18                             statement supported
  19                             by the evidence in
                                 this case. Further,
  20                             this testimony is
  21                             inconsistent with
                                 Defendants’ retained
  22                             expert who stated that
  23                             this sample was not
                                 statistically
  24                             significant and he
  25                             was not able to
                                 extrapolate the results
  26                             with precision and
  27                             confidence. Since
                                 Defendants’ retained
  28                             economist is not able

                                                11
        DEFENDANTS’ RESPONSE TO PLAINTIFF’S EVIDENTIARY OBJECTIONS AND MOTION TO STRIKE
Case 2:18-cv-07241-CAS-PLA Document 114 Filed 05/28/21 Page 13 of 18 Page ID
                                 #:3618

   1
       ITEMS OBJECTED TO             BASIS FOR              RESPONSE TO OBJECTION
   2                                 OBJECTION

   3                             to extrapolate with
   4                             confidence, Ms.
                                 Sandell is not able to
   5                             do so either.
   6
       7. Declaration of Julie   Irrelevant. Fed. R.   See Section I.A, supra.
   7   Sandell, ¶ 7¬15           Evid. 401, 402.
   8                             Speculation/lack of
                                 personal knowledge.
   9                             Fed. R. Evid. 602 and
  10                             701. Improper lay
                                 opinion as to the
  11                             results of this
  12                             statistically
                                 insignificant study.
  13                             Fed. R. Evid. 701.
  14                             This testimony is
  15
                                 inconsistent with
                                 Defendants’ retained
  16                             expert who stated that
  17                             this sample was not
                                 statistically
  18                             significant and he
  19                             was not able to
                                 extrapolate the results
  20                             with precision and
  21                             confidence. Since
                                 Defendants’ retained
  22                             economist is not able
  23                             to extrapolate with
                                 confidence, Ms.
  24                             Sandell is not able to
  25                             do so either.

  26   8. Declaration of     Irrelevant. Fed. R.           Mr. Sullivan’s statement is
  27   Andrew Sullivan, ¶ 43 Evid. 401, 402.               based on his personal
                             Speculation/lack of           knowledge of the documents
  28                         personal knowledge.           produced in this matter, the

                                                12
        DEFENDANTS’ RESPONSE TO PLAINTIFF’S EVIDENTIARY OBJECTIONS AND MOTION TO STRIKE
Case 2:18-cv-07241-CAS-PLA Document 114 Filed 05/28/21 Page 14 of 18 Page ID
                                 #:3619

   1
       ITEMS OBJECTED TO              BASIS FOR             RESPONSE TO OBJECTION
   2                                  OBJECTION

   3   “I supervised the          Fed. R. Evid. 602 and collection and production of
   4   collection and             701.                  which he supervised. Fed. R.
       production of              Defendants have not Evid. 602. Plaintiff does not
   5   documents from the                               contend that Mr. Sullivan’s
                                  presented any
   6   Fund in response to        competent witnesses statement regarding the
       the Plaintiff’s requests   who went through      number of emails produced in
   7   for production of                                this matter is inaccurate, or that
                                  these documents to
   8   documents in this          decipher which        he lacks personal knowledge
       action. In response to     emails were           necessary to make this
   9   Plaintiff’s discovery                            statement. Instead, Plaintiff
                                  responded to with
  10   requests, Defendants       session information   objects to Mr. Sullivan’s
       have produced in           and which emails      statement because it does not
  11   excess of 15,000                                 answer the question of “how
                                  received nothing in
  12   emails which reflect       response.             many requests were actually
       communications             McConnell Decl.,      answered by the Unions with
  13   between the Fund and                             useful information.” However,
                                  See, e.g., Ex. 19,
  14   the Unions pertaining      DEFS 00024887;        Mr. Sullivan’s statement does
       to requests by the         DEFS 00015502;        not purport to answer this
  15   Fund for data                                    question posed by Plaintiff.
                                  DEFS 00017045;
  16   regarding non-             DEFS 00018779         Rather, the documents
       featured performers.”      DEFS 00019595;        produced in this action to
  17                                                    which Mr. Sullivan’s statement
                                  DEFS 00019903;
  18                              DEFS 00024966.        refer are evidence of the
                                                        volume of email traffic
  19                              Without this          between the Fund and the
  20
                                  information, the fact Unions. This volume of emails
                                  that Defendants       evidences the scope of the
  21                              produced “in excess   services provided by the
  22
                                  of 15,000 emails” is  Unions pursuant to the Data
                                  irrelevant to show    Agreement—as such services
  23                              how many requests     include attempts to locate
  24                              were actually         session reports in response to
                                  answered by the       requests from the Fund,
  25                              Unions with useful    regardless of whether such
  26                              information. For      efforts yielded session report
                                  example, included in information.
  27                              the production that
  28                              forms the basis of


                                                13
        DEFENDANTS’ RESPONSE TO PLAINTIFF’S EVIDENTIARY OBJECTIONS AND MOTION TO STRIKE
Case 2:18-cv-07241-CAS-PLA Document 114 Filed 05/28/21 Page 15 of 18 Page ID
                                 #:3620

   1
       ITEMS OBJECTED TO            BASIS FOR            RESPONSE TO OBJECTION
   2                                OBJECTION

   3                            counsel’s statement
   4                            are approximately
                                100 pages of photos
   5                            of Kermit the Frog.
   6                            Ex. 21,
                                DEFS_00013640-
   7                            13654, 00013656-
   8                            13670, 00013672-
                                13686, 00013688-
   9                            13702, 00026304-
  10                            26318, 00026321-
                                26335.
  11

  12   9. Brief, page 12        Irrelevant. Fed. R.     Plaintiff’s attempt to strike
       “This rate of            Evid. 401, 402.         statements in Defendants’
  13                            Speculation/lack of     summary judgment
       inaccuracy would
  14   have profound            personal knowledge.     memorandum is improper.
       consequences if the      Fed. R. Evid. 602 and   See U.S. Small Bus. Admin. v.
  15                            701. Improper lay       Alto Tech Ventures,
       Union were forced to
  16   rely solely on public,   opinion as to the       LLC, 2008 WL 5245903, *8
       non-Union sources of     results of this         (N.D. Cal. Dec. 17, 2008)
  17                            statistically           (overruling objections that
       information when
  18   allocating royalties.    insignificant study.    “improperly seek to strike
       SUF 74.”                 Fed. R. Evid. 701.      arguments made by the SBA in
  19                                                    its [summary judgment]
                                This statement is
  20                            inconsistent with       Motion”); see also Guang
  21                            Defendants’ retained Dong Light Headgear Factory
                                expert who stated that Co., Ltd. v. ACI Int’l, Inc.,
  22                            the 50-song sample      2008 WL 53665, *2 (D. Kan.
                                was not statistically   Jan. 2, 2008) (denying motion
  23                                                    to strike purportedly
                                significant and he
  24                            was not able to         unsupported statements in
  25                            extrapolate the results summary judgment brief
                                with precision and      because “[t]o the extent that
  26                            confidence. Since       [defendants] disagree with
  27                            Defendants’ retained [plaintiff's] characterization of
                                economist is not able the facts in the legal
  28                            to extrapolate with     memorandum, that is


                                              14
        DEFENDANTS’ RESPONSE TO PLAINTIFF’S EVIDENTIARY OBJECTIONS AND MOTION TO STRIKE
Case 2:18-cv-07241-CAS-PLA Document 114 Filed 05/28/21 Page 16 of 18 Page ID
                                 #:3621

   1
       ITEMS OBJECTED TO            BASIS FOR              RESPONSE TO OBJECTION
   2                                OBJECTION

   3                            confidence,               appropriate legal argument but
   4                            Defendants are not        does not provide grounds to
                                able to do so either.     strike the document.”).
   5                            Finally, this
   6                            statement is not in the
                                SUF.                      Regardless, Plaintiff
   7                                                      mischaracterizes the testimony
                                                          of Defendants’ expert witness
   8
                                                          David Nolte, which is not
   9                                                      inconsistent with the
                                                          statements from Defendants’
  10
                                                          summary judgment briefing
  11                                                      objected to by Plaintiff. Mr.
                                                          Nolte testified that he was able
  12
                                                          to extrapolate valid
  13                                                      conclusions from the analysis
                                                          of 50 songs conducted by the
  14
                                                          Fund, notwithstanding the
  15                                                      number of song titles and song
  16
                                                          selection process that Plaintiff
                                                          argues are methodologically
  17                                                      unsound. Lyons Decl., Ex. 12
  18
                                                          (Nolte Tr., at 120:12-124:17).
                                                          Moreover, the level of
  19                                                      “precision and confidence”
  20
                                                          with which Mr. Nolte can
                                                          extrapolate conclusions from
  21                                                      the Fund’s 50-title analysis is
  22
                                                          not placed at issue by
                                                          Defendants on summary
  23                                                      judgment, either in the quoted
  24                                                      statement from Defendants’
                                                          briefing or otherwise. See
  25                                                      Section II.A, supra.
  26
       10. Brief, page 15       No request for            Plaintiff’s attempt to strike
  27
       “- a proposition as to   judicial notice           statements in Defendants’
  28   which the Court          submitted.                summary judgment


                                                  15
        DEFENDANTS’ RESPONSE TO PLAINTIFF’S EVIDENTIARY OBJECTIONS AND MOTION TO STRIKE
Case 2:18-cv-07241-CAS-PLA Document 114 Filed 05/28/21 Page 17 of 18 Page ID
                                 #:3622

   1
       ITEMS OBJECTED TO            BASIS FOR            RESPONSE TO OBJECTION
   2                                OBJECTION

   3   readily may take        Not a fact entitled to   memorandum is improper.
   4   judicial notice.”       judicial notice. See     See U.S. Small Bus. Admin.,
                               FRE 201.                 2008 WL 5245903 at *8
   5                                                    (overruling objections that
   6                                                    “improperly seek to strike
                                                        arguments made by the SBA in
   7                                                    its [summary judgment]
   8                                                    Motion”); see also Guang
                                                        Dong Light Headgear Factory
   9                                                    Co., Ltd., 2008 WL 53665 at
  10                                                    *2 (denying motion to strike
                                                        purportedly unsupported
  11                                                    statements in summary
  12                                                    judgment brief because “[t]o
                                                        the extent that [defendants]
  13                                                    disagree with [plaintiff's]
  14                                                    characterization of the facts in
                                                        the legal memorandum, that is
  15                                                    appropriate legal argument but
  16                                                    does not provide grounds to
                                                        strike the document.”).
  17

  18
                                                        Regardless, the underlying
  19                                                    statement at issue is self-
  20
                                                        evidently accurate: “There can
                                                        be no dispute that many
  21                                                    compensation arrangements are
  22
                                                        based on a percentage of the
                                                        value of an underlying
  23                                                    transaction—including those
  24                                                    involving real estate agents,
                                                        investment managers, talent
  25                                                    agents, and contingency fee
  26                                                    lawyers….”

  27

  28


                                              16
        DEFENDANTS’ RESPONSE TO PLAINTIFF’S EVIDENTIARY OBJECTIONS AND MOTION TO STRIKE
Case 2:18-cv-07241-CAS-PLA Document 114 Filed 05/28/21 Page 18 of 18 Page ID
                                 #:3623

   1                                III.    CONCLUSION
   2         For all of the foregoing reasons, the Court should deny Plaintiff’s motion to
   3   strike the Sandell Declaration, and should disregard the remainder of Plaintiff’s
   4   evidentiary objections and properly consider Defendants’ evidence in support of
   5   their motion for summary judgment.
   6
       Dated:   May 28, 2021                  JENNER & BLOCK LLP
   7

   8

   9                                            /s/ Andrew J. Thomas
                                                Andrew J. Thomas
  10                                            Alexander M. Smith
  11                                            Andrew G. Sullivan
                                                Anna K. Lyons
  12

  13                                            Attorneys for All Defendants

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                               17
        DEFENDANTS’ RESPONSE TO PLAINTIFF’S EVIDENTIARY OBJECTIONS AND MOTION TO STRIKE
